



Exhibit 10.7
THE PROGRESSIVE CORPORATION
2007 EXECUTIVE BONUS PLAN


1.
The Plan. The Progressive Corporation and its subsidiaries (“Progressive”) have
designed an executive compensation program consisting of three components:
salary, annual bonus and equity-based incentives. These components have been
structured to reflect the market for executive compensation and to promote both
the achievement of corporate goals and performance that is in the long-term
interest of shareholders. The annual bonus component of this program is
performance-based and focuses on current results.

This 2007 Executive Bonus Plan (the “Plan”) provides, in whole or in part, the
annual bonus component of Progressive’s executive compensation program for Plan
participants.
2.
Administration. The Plan shall be administered by or under the direction of the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of The Progressive Corporation. The Committee will have the authority to adopt,
amend, revise and repeal such rules, guidelines, procedures and practices
governing the Plan as it, from time to time, in its sole discretion deems
advisable. The Committee will have full authority to determine the manner in
which the Plan will operate, to interpret the provisions of the Plan and to make
all determinations hereunder. All such interpretations and determinations will
be final and binding on Progressive, all Plan participants and all other
parties. No such interpretation or determination may be relied on as a precedent
for any similar action or decision. The Plan will be administered by the
Committee in accordance with the requirements of Section 162(m) of the Internal
Revenue Code, as amended, and the rules and regulations promulgated thereunder
(the “Code”).

3.
Participants; Plan Years. Executive officers of Progressive may be selected by
the Committee to participate in the Plan for one or more Plan years. Plan
participants may also be eligible to participate in other Progressive bonus or
Gainsharing plans, as determined by the Committee. Plan years shall coincide
with Progressive’s fiscal years.

4.
Formula; Maximum Bonus. Subject to the following sentence, the amount of the
annual bonus earned by any participant under the Plan for any Plan year (“Annual
Bonus”) will be determined by application of the following formula:

Annual Bonus = Paid Salary x Target Percentage x Performance Factor
The Annual Bonus payable to any participant with respect to any Plan year shall
not exceed $5,000,000.
5.
Paid Salary. The salary rate of each Plan participant for any Plan year shall be
established by the Committee no later than ninety (90) days after commencement
of such Plan year. For purposes of the Plan, “Paid Salary” shall include
regular, used Earned






--------------------------------------------------------------------------------







Time Benefit, sick, holiday and funeral pay, and retroactive payments of any of
the foregoing items, received by the participant during the Plan year for work
or services performed by the participant as an officer or employee of
Progressive, but shall exclude all other types of compensation, including,
without limitation: any short-term or long-term disability payments,
discretionary or other bonus or incentive payments, any dividend payments,
unused Earned Time Benefit, and the earnings replacement component of any
workers’ compensation award.
6.
Target Percentages. The Target Percentages for the participants in the Plan
shall be determined by the Committee, but will not exceed 200% for any
participant. Target Percentages may vary among Plan participants and may be
changed from year to year by the Committee.

7.
The Performance Factor

A.
General

The Performance Factor shall consist of one or more of the following components:
a Core Business Component, one or more Business Unit Components, an Investment
Component or a Net Promoter Score Component (the “Bonus Components” or
45“Components”). An appropriate combination of Bonus Components will be
designated for each participant, and the designated Bonus Components will be
weighted, based on such participant’s assigned responsibilities, as determined
by the Committee.
The relative weighting of the Bonus Components may vary among Plan participants
and may be changed from year to year by the Committee.
For purposes of computing the Performance Factor for any Plan year, a
performance score will be calculated for each of the designated Bonus
Components, based on the performance of the business(es), product(s) or
function(s) being measured by that Component, as described below. The
performance score will equal 1.0 if specified performance objectives are
achieved, and can vary from 0 to 2.0, based on actual performance versus the
pre-established objectives. The performance score achieved for each of the
designated Bonus Components will then be multiplied by the applicable weighting
factor to produce a weighted performance score for that Component. The sum of
the weighted performance scores for the applicable Bonus Components will equal
the Performance Factor, which can likewise vary from 0 to 2.0. The Performance
Factor cannot exceed 2.0, regardless of results.
Actual performance results achieved for any Plan year, which will be used to
calculate the performance score achieved for each of the applicable Bonus
Components, must be certified by the Committee prior to payment of the Annual
Bonus.





--------------------------------------------------------------------------------







B.
Core Business Component

The Core Business Component measures the overall operating performance of
Progressive’s Core Business for the Plan year for which an Annual Bonus payment
is to be made. The Core Business will consist of the Drive (Agency) business
unit, the Direct business unit, the Commercial Auto business unit, the Special
Lines business unit and/or such other business unit(s) (as described below), if
any, as shall be designated and defined by the Committee for the Plan year (the
“Core Business Units”). The performance score for this Component is based on the
operating performance results for the Core Business Units for the Plan year in
question.
In the discretion of the Committee, the performance score for the Core Business
may be determined either by the performance of the Core Business considered as a
whole or by the weighted performance results of the individual Core Business
Units.
1.
Performance Score Determined by Weighted Operating Results of Core Business
Units

Each Plan year, one or more separate performance matrices for each Core Business
Unit will be established by or under the direction of the Committee. Each such
performance matrix will assign a performance score to various combinations of
profitability and growth outcomes for the applicable Core Business Unit (or an
applicable portion of a Core Business Unit), based on the following performance
criteria, as determined by the Committee:
•profitability will be measured by one of the following, as designated by the
Committee:
•combined ratio
•weighted combined ratio
•variation in combined ratio from a targeted combined ratio
•cohort combined ratio (the expected lifetime combined ratio for a group of
policies commencing during a specified time period)
•return on equity, or
•return on revenue, and
•growth will be measured by changes from year to year or during a Plan year in
one of the following, as designated by the Committee:
•policies in force
•vehicles insured
•net earned premiums
•earned premium per policy or per vehicle
•earned car years, or
•net written premiums.







--------------------------------------------------------------------------------







The Committee may select different performance criteria for the various Core
Business Units in a single Plan year, and the performance criteria may be
changed from year to year by the Committee.
Profitability and growth will be separately determined for each of the Core
Business Units (or the applicable portion of a Core Business Unit), using the
performance criteria designated by the Committee for the Plan year, and will
then be matched using the applicable performance matrix, to determine a
performance score for each Core Business Unit (or the applicable portion of a
Core Business Unit). Where more than one performance matrix is used for a
particular business unit, the performance scores from each portion of such
business unit, as determined by the separate performance matrix, will then be
combined based on a weighting factor approved by the Committee to determine the
performance score for the entire business unit.
The resulting performance scores for each Core Business Unit will then be
multiplied by a weighting factor (based on the percentage of the total net
earned premiums of the Core Business generated by such Core Business Unit during
the Plan year or such other factor(s) as shall be approved by the Committee),
the weighted performance scores will be combined and the sum of the weighted
performance scores will be the performance score for the Core Business
Component.


2.
Performance Score Determined by Core Business as a Whole (Single Matrix)

In the discretion of the Committee, the performance score for the overall Core
Business for a Plan year may be measured using a single performance matrix,
established by or under the direction of the Committee. The performance matrix
will assign a performance score to various combinations of profitability and
growth outcomes for the Core Business as a whole, based on the performance
criteria described above, as selected by the Committee. Profitability and growth
for the Core Business Units will be calculated on an aggregate basis for the
applicable Plan year, and will then be matched using the performance matrix to
determine a performance score for the Core Business for such Plan year.


C.
Business Unit Component

The Business Unit Component measures the performance of one or more designated
business units (as described below) in terms of any one or more of the following
criteria selected by the Committee:





--------------------------------------------------------------------------------







•profitability will be measured by one of the following, as designated by the
Committee:
•combined ratio
•weighted combined ratio
•variation in combined ratio from a targeted combined ratio
•cohort combined ratio ( the expected lifetime combined ratio for a group of
policies commencing during a specified time period)
•return on equity, or
•return on revenue; and
•growth will be measured by changes from year to year or during a Plan year in
one of the following, as designated by the Committee:


•policies in force
•vehicles insured
•net earned premiums
•earned premium per policy or per vehicle
•earned car years, or
•net written premiums.


A business unit may consist of a distribution channel, business group, product,
class or type of business (e.g., designated types of policies written in a
distribution channel or by a business group), function, process or other
business category, such as new or renewal business.
The Committee may designate one or more Business Unit Components for an
individual Plan participant for any Plan year and, for each such Component, will
determine the applicable criteria by which performance of the unit (or an
applicable portion of the business unit) will be measured, the goals to be
achieved and the performance scores that will result from various levels of
performance, and the relative weighting thereof. The applicable performance
criteria, related goals and resulting performance scores may be set forth in one
or more performance matrices, or other format approved by the Committee, for
such business unit. Business Unit Components, performance criteria, goals,
resulting performance scores and relative weightings may vary among participants
and may be changed from year to year by the Committee.





--------------------------------------------------------------------------------









D.
Investment Component

The Investment Component compares the investment performance of one or more
segments of Progressive’s investment portfolio (each, a “Portfolio”) against the
performance of selected groups of comparable investment funds, investment
managers, indexes or other benchmarks (“Investment Benchmarks”) over such period
or periods as shall be determined by the Committee. Such Investment Benchmarks
may be risk-adjusted in accordance with such formula or other method as may be
approved by the Committee. Investment results are marked to market and adjusted
to include the benefit of any state premium tax abatements attributable to the
Portfolio, in order to calculate total return, which is then compared against
the designated Investment Benchmarks to produce a performance score, pursuant to
a formula or other criteria determined by the Committee, for each Portfolio.
The applicable Portfolio or Portfolios will be identified, and the related
Investment Benchmarks will be determined, by the Committee and may be changed
from year to year by the Committee.
In the event that any participant’s Annual Bonus is to be determined by the
performance of two or more Portfolios, the performance scores for each of the
Portfolios will be weighted, based on the average amounts invested from time to
time in each of such Portfolios during the Plan year or other applicable period,
and the weighted performance scores for the applicable Portfolios will be then
combined to produce the performance score for the Investment Component.
Investment expense is not included in determining such performance score.


E.
Net Promoter Score Component

The Net Promoter Score (NPS) Component measures NPS (a survey-based measure of
customer satisfaction and loyalty) for the Core Business as a whole or for a
business unit (or portion thereof) against objectives, as determined by the
Committee. The Committee may determine the applicable criteria by which NPS
performance will be measured, the goals to be achieved, the methods to determine
NPS performance, the performance scores that will result from various levels of
performance and the relative weighting among the NPS results achieved by
different business units, if appropriate. NPS performance criteria and goals,
and relative weightings, may vary among participants and may be changed from
year to year by the Committee.




8.
Timing of Payment; Deferral. The Annual Bonus for any Plan year will be paid to
participants as soon as practicable after the Committee has certified
performance results for the Plan year, but no later than March 15 of the
immediately following year. The provisions of this Paragraph shall be subject to
Paragraph 9 hereof.






--------------------------------------------------------------------------------







Any Plan participant who is eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan (“Deferral Plan”) may elect to
defer all or a portion of his or her Annual Bonus otherwise payable under this
Plan, subject to and in accordance with the terms of the Deferral Plan.


9.
Qualification Date; Leave of Absence; Tax Withholding. Unless otherwise
determined by the Committee, in order to be entitled to receive an Annual Bonus
for any Plan year, the participant must be employed by Progressive on November
30th of the Plan year (“Qualification Date”).

Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, personal leave of absence with the approval of Progressive,
military leave or short or long-term disability on the Qualification Date with
respect to any Plan year will be entitled to receive an Annual Bonus payment for
such Plan year, calculated as provided in Paragraphs 4 through 7 above and based
on the amount of Paid Earnings received by such participant during the Plan
year.
Annual Bonus payments made to participants will be net of any legally required
deductions for federal, state and local taxes and other items.
10.
Non-Assignability. The right to any of the Annual Bonuses hereunder may not be
sold, transferred, assigned or encumbered by any participant. Nothing herein
shall prevent any participant’s interest hereunder from being subject to
involuntary attachment, levy or other legal process.

11.
Termination and Amendment. The Plan may be terminated, amended or revised, in
whole or in part, at any time and from time to time by the Committee, in its
sole discretion; provided that the Committee may not increase the amount of
compensation payable hereunder to any participant above the amount that would
otherwise be payable upon attainment of the applicable performance goals, or
accelerate the payment of any portion of the Annual Bonus due to any participant
under the Plan, without discounting the amount of such payment in accordance
with Section 162(m) of the Code, and further provided that any amendment or
revision of the Plan required to be approved by shareholders pursuant to Section
162(m) of the Code will not be effective until approved by The Progressive
Corporation’s shareholders in accordance with the requirements of Section
162(m).

12.
Unfunded Obligations. The Plan will be unfunded and all payments due under the
Plan will be made from Progressive’s general assets.

13.
No Employment Rights. Nothing in the Plan shall be construed as conferring upon
any person the right to remain a participant in the Plan or to remain employed
by Progressive, nor shall the Plan limit Progressive’s right to discipline or
discharge any of its officers or employees or change any of their job titles,
positions, duties or compensation.






--------------------------------------------------------------------------------







14.
Recoupment.

A.
Progressive shall have the right to recoup any Annual Bonus paid to a
participant hereunder (or an appropriate portion thereof, as hereinafter
provided) with respect to any Plan year, if: (i) the Annual Bonus payment was
predicated upon the achievement during such Plan year of certain financial or
operating results (which includes, for purposes hereof, all of the performance
criteria that are available to the Committee under Paragraph 7 above); (ii) such
financial or operating results were incorrect and were subsequently the subject
of a restatement by Progressive within three (3) years after the date on which
such Annual Bonus was paid to the participant; and (iii) a lower payment would
have been made to the participant if the restated financial or operating results
had been known at the time the payment was made. Such recoupment right shall be
available to Progressive whether or not the participant in question was at fault
or responsible in any way in causing such restatement. In such circumstances,
Progressive will have the right to recover from each participant for such Plan
year, and each such participant will refund to Progressive, the amount by which
the Annual Bonus paid to such participant for the Plan year in question exceeded
the lower payment that would have been made based on the restated results,
without interest; provided, however, that Progressive will not seek to recover
such amounts unless the amount due would exceed the lesser of five percent (5%)
of the Annual Bonus previously paid or twenty-thousand dollars ($20,000). Such
recovery, at the Committee’s discretion, may be made by lump sum payment,
installment payments, credits against future bonus payments, or other
appropriate mechanism.

B.
Notwithstanding the foregoing subsection A., if any participant engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Bonuses for a specific Plan year, Progressive will further have the right to
recover from such participant, and the participant will refund to Progressive
upon demand, an amount equal to the entire Annual Bonus paid to such participant
for such Plan year plus interest at the rate of eight percent (8%) per annum or,
if lower, the highest rate permitted by law, calculated from the date that such
bonus was paid to the participant. Progressive shall further have the right to
recover from such participant Progressive’s costs and expenses incurred in
connection with recovering such Annual Bonus from the participant, including,
without limitation, reasonable attorneys fees. There shall be no time limit on
the Company’s right to recover such amounts under this subsection B., except as
otherwise provided by applicable law.

C.
The rights contained in this Section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under any
applicable law or regulation.






--------------------------------------------------------------------------------







15.
Right to Set Off. Progressive shall have the unrestricted right to set off
against or recover out of any bonuses or other sums owed to any participant
under the Plan any amounts owed by such participant to Progressive, including,
without limitation, any amounts owed by such participant under Section 14 above.

16.
Shareholder Approval. The Plan is subject to approval by the holders of The
Progressive Corporation’s Common Shares, $1.00 par value (“shareholders”) in
accordance with the requirements of Section 162(m) of the Code, and no Annual
Bonus will be paid hereunder unless the Plan has been so approved. If
shareholders do not approve the Plan at the Annual Meeting of Shareholders in
April 2007, this Plan shall automatically terminate and be of no further force
or effect.

17.
Prior Plans. If this Plan is approved by shareholders as provided in Paragraph
16 above, this Plan shall supersede and replace The Progressive Corporation 2004
Executive Bonus Plan, as heretofore in effect (the “Prior Plan”), which is and
shall be deemed to be terminated as of December 29, 2006 (the “Termination
Date”); provided, that any bonuses or other sums earned under the Prior Plan
with respect to any period ended on or prior to the Termination Date shall be
unaffected by such termination and shall be paid to the appropriate participants
when and as provided thereunder.

18.
Effective Date. This Plan is adopted and, subject to the provisions of Paragraph
16 hereof, is to be effective, as of December 30, 2006, which is the
commencement of Progressive’s 2007 fiscal year. Subject to the provisions of
Paragraph 16, this Plan shall be effective for the 2007 Plan year (which
coincides with Progressive’s 2007 fiscal year) and for each Plan year thereafter
unless and until terminated by the Committee.

18.
Ohio Law. This Plan shall be interpreted and construed in accordance with the
laws of the State of Ohio.














